        Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 1 of 8



 1   BAKER & McKENZIE LLP                              QUINN EMANUEL URQUHART &
      Colin H. Murray (SBN 159142)                     SULLIVAN, LLP
 2    colin.murray@bakermckenzie.com                    Sean S. Pak (SBN 219032)
                                                        seanpak@quinnemanuel.com
      Two Embarcadero Center, 11th Floor                Iman Lordgooei (SBN 251320)
 3
      San Francisco, CA 94111-3802                      imanlordgooei@quinnemanuel.com
 4    Telephone: +1 415 576 3000                        50 California Street, 22nd Floor
      Facsimile: +1 415 576 3099                        San Francisco, CA 94111
 5                                                      Telephone: (415) 875-6600
     BAKER & McKENZIE LLP                               Facsimile: (415) 875-6700
 6    John G. Flaim (Pro Hac Vice)
                                                       JWC LEGAL
      john.flaim@bakermckenzie.com                      Jodie W. Cheng (SBN 292330)
 7
      Jay F. Utley (Pro Hac Vice)                       jwcheng@jwc-legal.com
 8    jay.utley@bakermckenzie.com                       One Market Street
      Bart Rankin (Pro Hac Vice)                        Spear Tower, 36th Floor
 9    bart.rankin@bakermckenzie.com                     San Francisco, CA 94105
      Mackenzie M. Martin (Pro Hac Vice)                Telephone: (415) 293-8308
10    mackenzie.martin@bakermckenzie.com               Attorneys for Plaintiffs,
11                                                     Proofpoint, Inc. and Cloudmark LLC
      Chaoxuan Liu (Pro Hac Vice)
12    charles.liu@bakermckenzie.com
      Mark Ratway (Pro Hac Vice)
13    mark.ratway@bakermckenzie.com
      1900 North Pearl Street, Suite 1500
14    Dallas, Texas 75201
15    Telephone: +1 214 978 3000
      Facsimile: +1 214 978 3099
16
     Attorneys for Defendants,
17   Vade Secure, Incorporated; Vade Secure
     SASU; and Olivier Lemarié
18

19                               UNITED STATES DISTRICT COURT
20                             NORTHERN DISTRICT OF CALIFORNIA
21                                      SAN FRANCISCO DIVISION
22

23   PROOFPOINT, INC.; CLOUDMARK LLC,                    Case No. 3:19-cv-04238-MMC-RMI
24                        Plaintiffs,                    Date Action Filed: July 23, 2019
25          v.
                                                         JOINT DISCOVERY STATEMENT
26   VADE SECURE, INCORPORATED; VADE                     RE: NONPARTY SUBPOENAS
     SECURE SASU; OLIVIER LEMARIÉ,
27
                          Defendants.
28
                                                                    Case No. 3:19-cv-04238-MMC-RMI
                                            JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
        Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 2 of 8




Honorable Judge Illman:

       Defendants Vade Secure, Incorporated and Vade Secure SASU (collectively “Vade”) and
Olivier Lemarié (collectively with Vade, “Defendants”) and Plaintiffs Proofpoint, Inc. and
Cloudmark LLC (“Plaintiffs”), file this Joint Discovery Statement regarding six nonparty
subpoenas served by Plaintiffs. Specifically, from February 18th to 20th, 2020, Plaintiffs served
Rule 45 subpoenas on: Evernote Corporation (“Evernote,” subpoena attached as Ex. 1); Amazon
Web Services, Inc. (“AWS,” subpoena attached as Ex. 2); Docker, Inc. (“Docker,” subpoena
attached as Ex. 3); Github, Inc. (“Github,” subpoena attached as Ex. 4); Datto, Inc. (“Datto,”
subpoena attached as Ex. 5); and General Catalyst Group Management, LLC (“Gen. Catalyst,”
subpoena attached as Ex. 6).

DEFENDANTS’ INTRODUCTION

        Defendants move the Court to quash these subpoenas in their entireties for the reasons set
forth herein. First, the subpoenas improperly demand communications and other account content,
despite that the communications and account content sought are barred from disclosure under the
Stored Communications Act. Second, given the privacy concerns, the subpoenas seek
communications, content, and account information for an overbroad universe of individuals and
accounts, including accounts registered using personal email addresses for certain employees of
Vade, and all accounts registered using any @vadesecure.com or @vaderetro.com email address,
without any individual, subject matter, or temporal limitations. Plaintiffs have not made any effort,
much less a reasonable effort, to narrow the requests to highly probative or missing relevant
information, or information not clearly protected by federal privacy laws. The requests are also
so broad as to cover Defendants’ privileged communications and those covered by the common-
interest privilege.

PLAINTIFFS’ INTRODUCTION

        Since serving the subpoenas in mid-February, Plaintiffs and the third parties have been
diligently working toward a practical, mutually agreeable scope of discovery that minimizes any
burden to the third parties while also providing Plaintiffs with critical information. However,
Defendants have repeatedly interrupted and forestalled the process, including by demanding that
the subpoenas be held in abeyance while Defendants petitioned the Court’s discovery orders
through motions for reconsideration and relief. Now, after exhausting their objections regarding
French law and Plaintiffs’ trade secret disclosure, Defendants attempt to further delay discovery
by seeking to quash the subpoenas. But there is no meritorious reason to quash the subpoenas—
particularly when third parties have expressed willingness to comply. Tellingly, not a single third
party has moved to quash or modify the subpoenas. Moreover, the subpoenas do not jeopardize
any interests or rights of Defendants. Common Interest Privilege is inapplicable to Defendants’
business relationships with General Catalyst and Datto. And the SCA clearly establishes that
Defendants have no privacy interests in metadata and other non-content records. In any event,
because relevant discovery is within Defendants’ control, they should be compelled to provide
their consent under the SCA, pursuant to their discovery obligations under the Federal Rules.



                                                   i
                                                                      Case No. 3:19-cv-04238-MMC-RMI
                                         JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
        Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 3 of 8




                                DEFENDANTS’ STATEMENT

        Plaintiffs’ subpoenas to six nonparties are directed primarily to (1) Vade and its employees’
(including Lemarié’s) communications and information saved to online accounts, including
personal content, which are protected from disclosure under federal privacy laws; (2) irrelevant
non-content information about those accounts; and (3) Vade’s privileged information. In
particular, Plaintiffs demand, inter alia, all online file storage account content for all of Vade’s
current and former employees using certain third-party service providers, including personal
content and non-content information, without any user, subject matter, or temporal limitations.
Plaintiffs demand account content and information for accounts registered using personal email
addresses for certain employees—without date or subject matter limitations. Defendants move to
quash the subpoenas, which are summarized immediately below, for the following reasons:

      Evernote: Evernote allows users to create and save content in notes and notebooks, which
may be retained as private or shared with others, including via shared notebooks, email, or posting
to social media. Plaintiffs demand, inter alia, all content, information, and communications stored
in or associated with the accounts of Vade and all its current and former employees, including
personal content, without any subject matter or temporal limitations. (Requests 6 & 8, Ex. 1 at 7-
8.) The requests also demand all personal and other content, information, and communications
stored in or associated with accounts of Vade employees registered using personal email addresses,
again without any subject matter or temporal limitations. (Requests 2-5 & 8, id. at 6-7.)
      AWS / Docker / Github: AWS is a cloud computing service company that allows users to
remotely store a variety of content. Docker and Github allow software developers to host, store,
and share code and other information with other developers. Like the requests directed to
Evernote, Plaintiffs seek all content, information, and communications contained in or associated
with accounts of Vade and its employees or former employees, including in accounts registered
using personal email addresses of certain employees—all without any subject matter or temporal
limitations. (Requests 2-6 of each, Exs. 2-4.)
      Datto: Datto is Vade’s business partner, and a cybersecurity and data backup company.
Plaintiffs seek Vade’s common-interest privileged documents and communications regarding the
litigation, the parties, or the parties’ employees from Datto. (Requests 8-11, Ex. 5 at 8.)
      Gen. Catalyst: Plaintiffs allege that Gen. Catalyst invested in Vade. (Dkt. 1 ¶ 9.) Plaintiffs
demand Vade’s common-interest privileged information and communications regarding the
litigation, the parties, their employees, and due diligence reports. (Requests 2 & 9-12, Ex. 6 at 8.)

The subpoenas should be quashed in their entireties for the reasons summarized below, including
the deposition topics to Datto and Gen. Catalyst, which closely correspond to the above-mentioned
document requests and are objectionable for the same reasons. (Exs. 5 & 6.)

Standing: A party has standing to move to quash a nonparty subpoena “when the party has a
personal right or privilege in the information sought to be disclosed.” Knoll, Inc. v. Moderno, Inc.,
No. C 12-80193-MISC SI, 2012 U.S. Dist. LEXIS 138497, at *4 (N.D. Cal. Sep. 26, 2012). In
Knoll, the Court held that defendants had standing based on a cognizable interest in sales
information sought from the nonparty, and further due to an interest in their allegedly privileged
communications with the nonparty. Id. at *5. Courts also routinely hold that parties have standing
to quash a nonparty subpoena for other privacy reasons, especially where the information is
                                                   1
                                                                      Case No. 3:19-cv-04238-MMC-RMI
                                         JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
         Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 4 of 8




protected by laws such as the Stored Communications Act (“SCA”). See, e.g., Sines v. Kessler,
No. 18-mc-80080-JCS, 2018 U.S. Dist. LEXIS 132054, at *26 (N.D. Cal. Aug. 6, 2018); Crispin
v. Christian Audigier, Inc., 717 F. Supp. 2d 965, 973-74 (C.D. Cal. 2010). Even where the
movant’s privacy interests are “minimal” or “exceedingly small,” a motion to quash should not be
denied for a lack of standing. Malibu Media, LLC v. Doe, No. 12-cv-0362-LAB (DHB), 2012
U.S. Dist. LEXIS 84948, at *5 (S.D. Cal. June 18, 2012). Defendants have standing because the
subpoenas seek Vade’s communications, including privileged communications, and content stored
in accounts registered to email addresses of Vade’s employees and former employees without
temporal or subject matter limitations, including in accounts registered under personal email
addresses of certain employees.

Federal Privacy Laws: The SCA, 18 U.S.C. § 2701 et seq., provides that an entity providing an
“electronic communication service” or “remote computing service” to the public shall not
knowingly divulge to any person or entity the contents of any communication while in electronic
storage by that service or which is carried or maintained by that service. 18 U.S.C. § 2702(a)(1)-
(2). “Electronic communication” is defined broadly: “any transfer of signs, signals, writing,
images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio,
electromagnetic, photoelectronic or photooptical system.” 18 U.S.C. § 2512(12); see also 18
U.S.C. § 2711(1). Civil subpoenas are subject to SCA prohibitions. Sines, 2018 U.S. Dist. LEXIS
132054, at *30. Yet, Plaintiffs request “communications” and other account contents in the
Evernote, AWS, Docker, and Github accounts of Vade’s employees and former employees.
(Evernote Requests 2-7, Ex. 1 at 6-8 & 10-11; AWS Requests 2-6, Ex. 2 at 6-7; Docker Requests
2-6; Ex. 3 at 6-7; Github Requests 2-6, Ex. 4 at 6-7.) Evernote, for example, allows users to create
and save content in notes and notebooks, which may be retained as private or shared with one or
more individuals, including via shared notebooks, email, or posting to social media. The plain
language of the SCA protects against disclosure of exactly this kind of content. See Crispin, 717
F. Supp. 2d at 975 (“Among the Act’s most significant, although unstated, privacy protections is
the ability to prevent a third party from using a subpoena in a civil case to get a user’s stored
communications or data directly from an ECS or RCS provider. . . . Without this blanket immunity
from subpoena in civil cases, a user’s entire portfolio of stored communications and data might be
fair game for an adversary.”) Plaintiffs’ subpoenas therefore violate the SCA.

Overbroad in implicating the privacy rights of Vade’s employees and former employees: A
subpoena’s breadth should be considered to the extent that privacy issues are at issue. See Dale
Evans Parkway 2012 v. Nat’l Fire & Marine Ins. Co., No. ED CV 15-979-JGB (SPx), 2016 U.S.
Dist. LEXIS 187094, at *16 (C.D. Cal. Oct. 27, 2016). Here, the subpoenas to Evernote, AWS,
Docker, and Github demand, inter alia, all communications, documents, and account content and
account information associated with any account ending with @vadesecure.com or
@vaderetro.com, regardless of the user, subject matter, or date. (Evernote Requests 2-7, Ex. 1 at
6-8 & 10-11; AWS Requests 2-6, Ex. 2 at 6-7; Docker Requests 2-6, Ex. 3 at 6-7; Github Requests
2-6, Ex. 4 at 6-7.) Plaintiffs also direct similar requests to accounts registered using personal email
addresses of certain Vade employees. (Evernote Requests 2-5, Ex. 1 at 6-8 & 10-11; AWS
Requests 2-5, Ex. 2 at 6-7; Docker Requests 2-5, Ex. 3 at 6-7; Github Requests 2-5, Ex. 4 at 6-7.)
Defendants have confirmed that Plaintiffs’ requests would capture their employees’ personal
information, including, for example, personal financial and administrative information and family
photographs. Defendants’ objections are not merely hypothetical. Even beyond the protections

                                                    2
                                                                        Case No. 3:19-cv-04238-MMC-RMI
                                         JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
           Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 5 of 8




of the SCA, Plaintiffs requests are so overbroad and unlimited that the irrelevant non-content
account information should not be required.

Vade’s Privileged Information: The common-interest privilege applies where “(1) the
communication is made by separate parties in the course of a matter of common legal interest; (2)
the communication is designed to further that effort; and (3) the privilege has not been waived.”
United States v. Bergonzi, 216 F.R.D. 487, 495-96 (N.D. Cal. 2003). Here, Plaintiffs seek
documents and deposition testimony from Gen. Catalyst and Datto about topics so facially
overbroad that they capture Defendants’ information protected by the common-interest privilege.
For example, Plaintiffs demand communications between Defendants and nonparties Datto and
Gen. Catalyst—a business partner and potential investor, respectively—referencing this litigation,
as well as due diligence inquiries made by Gen. Catalyst in connection with its contemplated
investment in Vade. (Datto Request 8, Ex. 5 at 8; Gen. Catalyst Requests 2 & 9, Ex. 6 at 7-8.)



                                                        Respectfully submitted,

                                                        BAKER & McKENZIE LLP

                                                        By: /s/ Mackenzie Martin
                                                              Mackenzie M. Martin

                                  PLAINTIFFS’ STATEMENT

      Defendants raise no cognizable argument to support broadly quashing third-party
subpoenas directed to highly relevant topics.1 Notably, not a single third party has joined in
Defendants’ motion, or separately moved for relief. “Indeed, the fact that no recipient of a
subpoena has moved to quash implies that no undue burden would be suffered.” Malibu Media,
LLC v. Doe, No. 3:15-cv-04441, 2016 WL 7425923, *2 (N.D. Cal. Dec. 23, 2016). While
Defendants’ objections are theoretical and unsupported, Plaintiffs have been diligently meeting
and conferring with the third parties to pragmatically address any concerns they may have
       1
          The third-party subpoenas at issue relate to several categories of critical discovery. First,
the subpoenas to Evernote, Amazon Web Services, Github, and Docker seek information and
materials that Defendants stored in the third parties’ repositories, which would show Defendants’
potential access, use, destruction, and/or dissemination of Plaintiffs’ confidential and trade secret
information. (E.g., Dkt. 71-10 at ¶¶ 7–8.) Second, as a large investor (or prospective investor) in
the Vade Defendants, General Catalyst has information that is at least relevant to Defendants’
counterclaims which, by Defendants’ own allegations, call into question the financial stability of
the Vade entities. (E.g., Dkt. 75 at Counterclaims ¶ 12 (alleging that Plaintiffs “falsely told Vade
Defendants’ customers and potential customers that Vade Defendants are not financially stable,
including but not limited to statement to the effect that Vade Defendants will or will likely soon
be bankrupt . . . .”).) Finally, third-party Datto is a business partner of the Vade Defendants and
released a bundled product comprising an accused Vade product. (See, e.g., Dkt. 31 at 16.) Thus,
information and materials in Datto’s possession is necessary for Plaintiffs to understand the extent
to which their confidential and trade secret information may have been used or disseminated
among Datto or its customers and affiliates.

                                                    3
                                                                        Case No. 3:19-cv-04238-MMC-RMI
                                         JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
         Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 6 of 8



regarding the scope of the subpoenas. Indeed, several of the third parties have indicated their
willingness to produce discovery and discharge their subpoena obligations—but Defendants have
interjected themselves to forestall discovery. For example, on May 14th, third-party Evernote
wrote to Plaintiffs’ counsel, stating Evernote could make an initial production within 10 days. But
on May 21st, Defendants’ counsel responded to Evernote, “request[ing] that Evernote hold on any
planned production between now and the time of the filing of the motion to quash until the Court
can resolve the dispute.” Despite Defendants’ request, Evernote wrote that it would proceed with
producing records not encompassed by Defendants’ motion to quash—but Defendants warned that
their motion broadly encompasses the records that Evernote sought to produce on the basis that
the subpoena is, ironically, allegedly overbroad. As another example, counsel for third parties
General Catalyst, Datto, and Amazon Web Services have all expressed willingness to continue
meeting and conferring with Plaintiffs regarding the scope of discovery. There is no basis to quash
the third-party subpoenas on the basis of Defendants’ objections of undue burden and
overbreadth—particularly when the third parties themselves have not moved for such relief and,
instead, have expressed their cooperation in complying with the subpoenas.

        Relatedly, Defendants not only lack factual basis for their objections, they also have no
standing to bring such objections. It is well established that, where “none of the subpoenaed parties
have moved to quash, modify, or withdraw the subpoenas,” a party does not have standing to quash
subpoenas “based solely on the allegation that the subpoenas violate the rights of third-parties.”
E.g., Kremen v. Cohen, No. C11-05411, 2012 WL 2277857, *3 (N.D. Cal. Jun. 18, 2012) (quoting
Finley v. Pulcrano, No. C 08-0248, 2008 WL 4500862, *2 (N.D. Cal. Oct. 6, 2008) (“A party does
not have standing to quash a subpoena on the basis that the non-party recipient of the subpoena
would be subjected to an undue burden when the non-party has failed to object)); 8 Charles Alan
Wright, Arthur R. Miller & Richard L. Marcus, FEDERAL PRACTICE AND PROCEDURE CIVIL § 2035
(“A party may not ask for an order to protect the rights of another part or a witness if that party or
witness does not claim protection for himself . . . .”).

         Here, the third-party subpoenas do not threaten any valid interests held by Defendants.
First, Defendants have asserted a Common Interest Privilege over materials 1) held by General
Catalyst related to a failed investment opportunity, and 2) held by a business partner Datto.
However, neither third party has claimed any such privilege in communications with Plaintiffs.
Indeed, courts in this District have held that no such privilege applies where relationships were
with respect to purely business matters—not legal issues. See, e.g., Nidec Corp. v. Victor Co. of
Japan, 249 F.R.D. 575, 578–79 (N.D. Cal. 2007) (finding common interest privilege did not apply
or protect communications between the party and potential bidders that were “designed to further
not a joint defense in this litigation, but to further a commercial transaction in which the parties,
if anything, have opposing interests”) (emphasis added); Thought, Inc. v. Oracle Corp., No. 12-
cv-05601, 2014 WL 3940294, *3 (N.D. Cal. Aug. 11, 2014) (where “the negotiations were not
made in an effort to formulate a join defense, [it] is a non-privileged business decision. This is true
even if the correspondence had potential relevance to a hypothetical litigation.”); Waymo LLC v.
Uber Techs., Inc., No. 17-cv-00939, 2017 WL 2485382, *9 (N.D. Cal. Jun. 8, 2017) (finding Uber
and third party “did not share a common legal interest” because they “were on the opposite sides
of a proposed acquisition with no obligation to consummate the transaction”). Moreover, in the
case of General Catalyst, the business arrangement was never even consummated. (Oct. 16, 2019
letter from General Catalyst’s counsel J. Goldstein to S. Pak (“General Catalyst did not move
forward with the Vade transaction.”).) Plaintiffs requested that Defendants provide foundational
facts supporting a claim of Common Interest Privilege, but Defendants could not provide any.
Thus, there is no basis to quash any of the subpoenas on Common Interest Privilege grounds.

         Second, Defendants’ contention that the subpoenas to Evernote, Amazon Web Services,
Github, and Docker should be quashed under the Stored Communications Act (18 U.S.C. §§ 2701
et seq. (“SCA”)) is unfounded. As an initial matter, these subpoenas include requests for discovery
                                                    4
                                                                        Case No. 3:19-cv-04238-MMC-RMI
                                         JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
        Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 7 of 8



of metadata and other non-content records for which there is no privacy interest. See, e.g., Chevron
Corp. v. Donzinger, No. 12-mc-80237, 2013 WL 4536808, *10 (N.D. Cal. Aug. 22, 2013) (“Doe
movants have no privacy interest in the subscriber information, IP addresses, and IP logs
associated with their email accounts . . . .”); In re Zynga Privacy Litig., 750 F.3d 1098, 1107 (9th
Cir. 2014) (holding that SCA “expressly allow” disclosure of personally identifiable information,
such as “user’s profile page and any personal information made available to the public”). Here,
the requested non-content records include metadata and information relating to the third parties’
data retention policies, which is critical to understanding possible use, destruction, and/or
dissemination of Plaintiffs’ confidential and trade secret information. E.g., Optiver Australia Pty.
Ltd. & Anor. V. Tibra Trading Pty. Ltd. & Ors., No. C 12-80242, 2013 WL 256771, *3 (N.D. Cal.
Jan. 23, 2013) (“But Optiver is entitled to such non-content metadata, and such metadata it shall
receive.”). In fact, third-party Evernote was ready to produce its non-content records before
Defendants demanded they withhold production. (E.g., May 14, 2020 email from Evernote to
Plaintiffs’ counsel (“We can produce non-content records within 10 days.”).)

         Fatal to Defendants’ arguments, however, is the failure to acknowledge that the subpoenas
seek Defendants’ documents. Thus, any user content or records that are subject to Defendants’
privacy interests under the SCA, are subject to production by Defendants as well as by the third
parties. In particular, Defendants’ must be required to provide their consent to production of their
records and content under the safe harbor provisions of the SCA. 18 U.S.C. § 2702(c)(2); see also
id. at § 2702(b)(3). Indeed, as soon as the SCA was raised as an objection, Plaintiffs submitted a
demand that Defendants provide their consent for production of their records. Yet, without any
meritorious basis, Defendants have refused to provide their consent. Defendants should be
compelled to provide their consent to production of relevant discovery. FED. R. CIV. P. 34(a)(1)
(providing for production of information and materials within “the responding party’s possession,
custody, or control”); In re Citric Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999) (documents and
information is considered within a party’s control if it has “the legal right to obtain the documents
on demand”). In similar circumstances, parties and non-parties alike have been compelled to
provide their consent under the SCA. E.g., Federal Trade Commission v. Ameridebt, Inc., No. C-
05-80253, 2006 WL 8431099, *3 (N.D. Cal. Jan. 31, 2006) (ordering a non-party to give his
consent to Google to produce documents); O’Grady v. Superior Court, 139 Cal. App. 4th 1423,
1446 (2006) (“Where a party to the communication is also a party to the litigation, it would seem
within the power of a court to require his consent to disclosure on pain of discovery sanctions.”).
The discovery sought is relevant to the issues in this case, and within the scope of Rule 26, at least
insofar as the account content likely contains and reflects use of Plaintiffs’ confidential and trade
secret information.2 In fact, Defendants have admitted that Plaintiffs’ confidential information
was kept in at least one Evernote account belonging to Defendant Lemarie. (Dkt. 71-10 at ¶¶ 7–
8.) Thus, Defendants should not prevent discovery of relevant materials by asserting the SCA and,
instead, should be compelled to provide the consent required to produce such materials.

                                                       Respectfully submitted,

                                                       QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP

                                                       By: /s/ Sean S. Pak
                                                               Sean S. Pak


2
  Supra, n. 1. To the extent specific account content is not relevant, Plaintiffs are not seeking
Defendants’ consent to produce such information and materials.
                                                   5
                                                                       Case No. 3:19-cv-04238-MMC-RMI
                                         JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
        Case 3:19-cv-04238-MMC Document 167 Filed 05/26/20 Page 8 of 8



                            ATTESTATION OF CONCURRENCE

         I, Mackenzie M. Martin, am the ECF user whose ID and password are being used to file
this JOINT DISCOVERY STATEMENT RE: THIRD PARTY SUBPOENAS. Pursuant to
Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above have concurred in
the filing of this document.

       Dated: May 26, 2020



                                                        By: /s/ Mackenzie Martin
                                                               Mackenzie M. Martin




                                                   6
                                                                              Case No. 3:19-cv-04238-MMC-RMI
                                                       JOINT DISCOVERY STATEMENT RE: NONPARTY SUBPOENAS
